Citation Nr: 1225635	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

2.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for pain and locking in the joints, to include as due to an undiagnosed illness. 

3.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for memory loss, to include as due to an undiagnosed illness.  

4.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for mood swings, to include as due to an undiagnosed illness.   

5.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.  

6.  Whether new and material evidence has been received which is sufficient to reopen a previously denied claim of entitlement to service connection for sleeplessness, to include as due to an undiagnosed illness. 

7.  Entitlement to service connection for echoing in the ears, to include as due to an undiagnosed illness. 

8.  Entitlement to service connection for loss of strength, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for numbness in hands and legs, to include as due to an undiagnosed illness. 

10.  Entitlement to service connection for vision deterioration, to include as due to an undiagnosed illness. 

11.  Entitlement to service connection for residuals of an injury of the right arm and neck, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 and from September 1990 to May 1991, including service in Southwest Asia.  The Veteran had reserve component service beginning at least as early as 1982 through the time of active service in September 1990, as well as a brief period of reserve service after his active service ended in May 1991.

This matter initially came before the Board of Veterans' Appeals (the Board) on appeal from a June 1997 rating decision of Department of Veterans Affairs (VA) prepared by the Regional Office (RO) in Atlanta, Georgia, and issued by the RO in Cleveland, Ohio.  The 1997 rating decision denied the claims now on appeal.  In October 2000, June 2003, July 2008, and November 2010, the Board Remanded the appeal for further procedural and evidentiary development.  During the pendency of this appeal, the claims on appeal have been recharaterized, and are more accurately stated as reflected on the title page of this decision.  

The requests to reopen claims for service connection for fatigue and sleeplessness, the reopened claims for service connection for pain and locking in the joints, memory loss, mood swings, and migraine headaches, and the claims for service connection for echoing in the ears, loss of strength, vision deterioration, and residuals of an injury of the right arm and neck, including as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1994 rating decision which denied service connection for pain and locking in the joints, memory loss, mood swings, and migraine headaches became final in the absence of an appeal; that decision was the only, and thus, the last, final decision addressing these claims prior to the denial of the 1997 request to reopen which led to this appeal.   
2.  The 1994 denial on the merits of the claims for service connection for pain and locking in the joints, memory loss, and mood swings was based, in part, on the finding that there was no post-service evidence of a medical diagnosis of the claimed disorders.  

3.  Since the 1994 decision, VA providers have assigned diagnoses of degenerative disc disease of the lumbosacral spine with focal disc protrusion, sacroiliitis, sacroiliac bursitis, and carpal tunnel syndrome, and those diagnoses relate to an unestablished fact necessary to an element required to substantiate the Veteran's claim for service connection for pain and locking of the joints, and raise the possibility of substantiating the claim.

4.  Since the 1994 decision, VA providers have assigned diagnoses of a cognitive disorder and an acquired psychiatric disorder, and those diagnoses relate to an unestablished fact necessary to an element required to substantiate the Veteran's claims for service connection for memory loss and mood swings.  

5.  The March 1994 decision which denied service connection for migraine headaches was based in part on lack of in-service evidence of a chronic headache disorder and lack of post-service evidence of a current headache disorder.

6.  Since the 1994 decision, the Veteran has provided lay statements that headaches have been chronic and continuous since service, and these lay statements relate to unestablished facts necessary to elements required to substantiate the Veteran's claim for service connection for a headache disorder, and the lay statements raise the possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has been received to reopen claims for service connection for pain and locking of the joints, memory loss, mood swings, and migraine headaches, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claims for service connection for pain and locking of the joints, memory loss, mood swings, and migraine headaches and remands those claims for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Claims

Once a claim has been disallowed by VA, the claim may not be reopened, unless a claimant submits new and material evidence.  The statue provides that reopening requires evidence that is both new and material.  38 U.S.C. § 5108 (emphasis added).  "New and material" evidence is defined as evidence not previously submitted to Agency decisionmakers.  See 38 C.F.R. § 3.156(a) (2011).  New and material evidence "can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial."  38 C.F.R. § 3.156(a) (2011).  

"[T]he question of what constitutes material evidence ... depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In Shade v. Shinseki, Court held that the Secretary may "not require new and material evidence as to each previously unproven element of a claim," but rather, in determining materiality of new evidence, must consider whether the newly submitted evidence, "combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  24 Vet. App. 110, 117, 120 (2010).  

In this case, the RO determined, in March 1994, that the service treatment records were negative for complaints, findings, diagnosis, or treatment of pain and locking in the joints, memory loss, or mood swings, and there was no post-service evidence of such disorders or symptoms.  Records obtained since 1994 reflect that medical providers have assigned diagnoses of joints disorders including degenerative disc disease of the lumbosacral spine, with focal disc protrusion, sacroiliitis, sacroiliac bursitis, and carpal tunnel syndrome since 1994.  The clinical records which reflects these diagnoses constitute new and material evidence to reopen the claim for service connection for pain and locking in the joints.  

VA clinical records obtained since the March 1994 rating decision establish that VA medical providers have assigned diagnoses of a cognitive disorder and an acquired psychiatric disorder, variously diagnosed as panic disorder or posttraumatic stress disorder.  The clinical records which reflect these diagnoses constitute new and material evidence to reopen the claim for service connection for memory loss and mood swings.

In March 1994, the RO determined that there was no evidence in the service records that the Veteran had chronic headaches or migraine headaches, although one-time treatment of headache complaints was noted.  The Veteran had provided lay statements regarding chronicity and continuity of headaches since March 1994, and this lay evidence must be considered, and must be assumed to be credible, for purposes of determining whether new and material evidence has been presented to reopen the claim.  

For each of the claims addressed in this decision, the evidence obtained since 1994 relates specifically an unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

Under the circumstances, the Board finds that medical evidence of assignment of diagnoses which were not established by the medical evidence available in 1994 is new and material to the claims for service connection for pain and locking in the joints, memory loss, or mood swings.  For the claim for service connection for migraine headaches, the lay statements as to chronicity and continuity of symptoms is new and material to reopen the claim for service connection for headaches.  

Further development of the claims is required before the reopened claims may be addressed on the merits.  The claims are addressed in the Remand below.  


ORDER

The request to reopen the claim for service connection for pain and locking in the joints is granted; the claim is granted to this extent only.   

The request to reopen the claim for service connection for memory loss is granted; the claim is granted to this extent only.   

The request to reopen the claim for service connection for mood swings is granted; the claim is granted to this extent only.   

The request to reopen the claim for service connection for migraine headaches is granted; the claim is granted to this extent only.   


REMAND

In 2008, the Veteran reported that he had received medical treatment while at the "Madison" correctional facility and at the "London" correctional facility.  The most recent supplemental statement of the case (SSOC), issued in April 2012, states that no additional evidence could be obtained because the Veteran did not supply the addresses of the "Madison" correctional facility and the "London" correctional facility, or VA facilities in Marion, Ohio, and Columbus, Ohio.  It is the Board's opinion that information on the Internet provides an adequate address for the Madison Correctional Institution, located in London, Ohio (43140-0740).  

The Veteran's records of medical treatment during incarceration should be obtained, after he provides an updated authorization, regardless of whether the Veteran does or does not supply an address.  The Veteran should be asked whether there are records which should be obtained from any correctional facility other than the Madison Correctional Institution, located in London, Ohio.

The official service department records establish that the Veteran served in Southwest Asia during his active service from September 1990 to May 1991.  The Veteran's personnel records reflect that he was stationed in Saudi Arabia and participated in the defense of Kuwait Camp.  The Veteran asserts that he was exposed to combat and the threat of hostile action while in the Persian Gulf.  However, no information has been obtained which shows where the Veteran's unit, the 79th Quartermaster Company, was stationed.  

The higher command for the 79th Quartermaster Company, which was based in Marion, Ohio, was the 83rd Army Reserve Command, Columbus, Ohio.  Personnel records show that the Veteran was attached to the Air Forces Central Command in Saudi Arabia.  The personnel records show that he was a water treatment supervisor.  The Veteran should be afforded an opportunity to provide specific information about where he was stationed while in the Persian Gulf and what his duties were, and to identify any evidence which might substantiate his claim.  The RO has requested information from the Joint Service Records Research Center (JSRRC) and from the National Personnel Records Center (NPRC).  The Board assumes that the Army Reserve made records of where the 79th Quartermaster Company was stationed, and the higher command to which it was attached, when it was deployed to the Persian Gulf.  Another attempt to obtain those records should be made.  

The Veteran has been afforded VA examinations several times during the pendency of this appeal.  However, the appeal has been pending for nearly 15 years.  During the course of the appeal, regulations governing undiagnosed illness and chronic multisymptom illnesses have changed.  After development has been conducted, the Veteran should be afforded contemporaneous examination.  The Veteran should be afforded Contemporaneous VA examination.  Caffrey v. Brown, 6 Vet. App. 377, 381(1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all non-VA facilities where he has received treatment for any of his claimed disorders.  Ask the Veteran whether he has been incarcerated at any facility other than the Madison Correctional Institution, located in London, Ohio.  Any response from the Veteran shall be associated with the Veteran's VA claims folder.  Once the Veteran provides updated authorization, records should be obtained from Madison Correctional Institution, London, Ohio, and from any other identifiable local, state, or federal correctional facility identified by the Veteran, regardless of whether the Veteran does or does not provide an address with the authorization for release of records from that facility.  

2.  Afford the Veteran an opportunity to identify the locations his unit was stationed at while he was in the Persian Gulf and to identify any other duty locations at which he performed military duties.  Ask him to identify the higher command to which his unit reported, if he recalls that information.  

3.  Ask the 83rd United States Army Reserve Command in Columbus, Ohio (using the address information in the file) to provide information as to where the 79th Quartermaster Company, or its higher command, was located during the period it was deployed to the Persian Gulf from September 1990 to May 1991.  The 83rd Army Reserve Command should be asked to provide any available unit history or administrative information about the location(s) and duties of the 79th Quartermaster Company or identify the higher command to which the 79th Quartermasters was attached.  If no records are available, the 83rd Army Reserve Command should be asked to identify the location to which such records were sent.  Request records from identified alternative resources.  If no records of the location of the Veteran's Persian Gulf service are located, records pay records from the Defense Finance and Accounting Service (DFAS) for the Veteran's service after August 1990, as those records will show whether he received combat pay and will confirm the date of his last pay for reserve service. 

4.  Request the service treatment records of the Veteran's second period of service from the 79th Quartermaster Co., Ohio, and the Army Reserve Command; if the records have been retired, the Army Reserve Command should indicate where the retired records were sent, and records should be sought from that facility.

5.  Obtain complete VA outpatient treatment records from May 2012 to the present.  Associate those records with the Veteran's file or virtual file.  

6.  Afford the Veteran an opportunity to identify any alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

7.  Then, the RO should schedule the Veteran for the appropriate VA specialty examinations to ascertain the nature and etiology or onset of all claimed disorders.  Copies of all pertinent records in the Veteran's claims file or, in the alternative, the claims file, must be made available to the examiners for review.  Each examiner should review pertinent records associated with the claims, including service treatment records, VA clinical records, SSA records, including 1995 records of treatment for a back injury sustained at work, records of December 2002 evaluation of the lumbar spine following a motor vehicle accident, and the SSA determination that schizophrenia warranted an award of SSA benefits, and other pertinent evidence.  All indicated evaluations, studies, and tests deemed necessary by the examiners should be accomplished.

Each examiner should be advised of the following:
* A Veteran is entitled to service connection if a current disability was first manifested during, was incurred during, was aggravated during, or results from the Veteran's service or from an incident of that service, even if not diagnosed during service.  
* The Veteran had active service from 1976 to 1980, which was peacetime service.  There is no official record that the Veteran served prior to 1976, nor is there any reference in the official records to a prior period of service.  The Veteran had a second period of active service from September 1990 to May 1991, including service in Southwest Asia, in Saudi Arabia; his military occupational specialty in the Persian Gulf was as a water treatment supervisor.
* Each examiner should be provided with a list of the disabilities for which service connection has been granted, to include restless leg syndrome and bilateral pes planus.

Each examiner should address the following questions:
* Does the Veteran currently manifest the claimed symptoms or disorder?
* Are the claimed symptoms attributable to known clinical diagnoses?  
* If there is a known diagnosis, is it at least as likely as not that the disorder was incurred in or aggravated by either period of the Veteran's active service?
* If the Veteran's symptoms are not attributable to known clinical diagnoses, the examiners should determine whether an undiagnosed illness or a chronic multi-symptom illness defined by a cluster of signs or symptoms is present. 

8.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative Supplemental Statement of the Case (SSOC) and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


